Case 1:20-cv-02586-SEB-TAB Document 6 Filed 05/10/21 Page 1 of 4 PageID #: 65




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

ALICE MARIE FLOWERS,                              )
                                                  )
                           Plaintiff,             )
                                                  )
                      v.                          )     No. 1:20-cv-02586-SEB-TAB
                                                  )
EQUIFAX, INC.,                                    )
EQUIFAX INFORMATION SERVICES,                     )
LLC,                                              )
EQUIFAX CONSUMER SERVICES,                        )
                                                  )
                           Defendants.            )

           ORDER GRANTING DEFENDANTS' MOTION TO DISMISS

       On October 6, 2020, Plaintiff Alice Marie Flowers ("Ms. Flowers") pro se initiated

this lawsuit against Defendants Equifax, Inc.; Equifax Information Services, LLC; and

Equifax Consumer Services (collectively, "Equifax"), asserting claims related to a data

security incident. Equifax has moved to dismiss the Complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6) on the grounds that it is duplicative of an action Ms. Flowers

filed in this court on August 28, 2019 [Dkt. 4]. For the reasons set forth herein, this

motion is granted.

                                         Discussion

       Equifax contends that Ms. Flowers's Complaint is subject to dismissal because it is

duplicative of another pending federal action. Specifically, on August 28, 2019, Ms.

Flowers filed a complaint in this court against Equifax. See Flowers v. Equifax Inc., Case

No. 1:19-CV-3678-TWP-DLP, at Dkt. 1. Ms. Flowers's complaint in that case, which was


                                              1
Case 1:20-cv-02586-SEB-TAB Document 6 Filed 05/10/21 Page 2 of 4 PageID #: 66




assigned to the Honorable Tanya Walton Pratt, asserted claims related to a data security

incident that Equifax had announced on September 7, 2017. On December 19, 2019, the

Judicial Panel on Multidistrict Litigation transferred that action to the Northern District of

Georgia for consolidated pretrial proceedings in In Re: Equifax, Inc., Customer Data

Security Breach Litigation, 1:17-md-02800-TWT (the "Multidistrict Litigation"). Id. at

Dkt. 15. Following this transfer, the court in the Multidistrict Litigation stayed and

administratively closed Ms. Flowers's case pending before Chief Judge Pratt. Flowers v.

Equifax, Case No. 1:19-cv-05703-TWT, at Dkt. 18. On January 13, 2020, the Northern

District of Georgia granted final approval of the consumer settlement in the Multidistrict

Litigation. In Re: Equifax, Inc., Case No. 1:17-md-02800-TWT, at Dkt. 956. Appeals

from this order are pending before the Eleventh Circuit.

       On June 5, 2020, Ms. Flowers filed a Motion to Grant Exclusion from the

Multidistrict Litigation. Flowers v. Equifax, Case No. 1:19-cv-05703-TWT, at Dkt. 21.

Equifax did not oppose the entry of an order clarifying that Ms. Flowers submitted a valid

and timely request for exclusion from the consumer settlement; however, to the extent

Ms. Flowers's motion was an attempt to seek remand so that her case could be resolved

by Chief Judge Pratt, Equifax opposed this remand as premature. In its Response, Equifax

noted that Ms. Flowers's case—like all other individual actions consolidated in the

Multidistrict Litigation—remained stayed and administratively closed; that the

Multidistrict Litigation court had not ruled that consolidated pretrial proceedings are

concluded; and that Ms. Flowers's case, like the other opt out cases, will benefit from



                                              2
Case 1:20-cv-02586-SEB-TAB Document 6 Filed 05/10/21 Page 3 of 4 PageID #: 67




coordinated proceedings once the cases are reopened. Id., Dkt. 25 at pp. 3–4. The

Northern District of Georgia has not yet ruled on Ms. Flowers's motion.

        Despite the pendency of her original action in the Multidistrict Litigation where

her motion awaits a ruling, Ms. Flowers initiated the instant action on October 6, 2020.

As Equifax aptly summarizes, Ms. Flowers's Complaint in this case contains no new

causes of action and instead reiterates her allegations that Equifax acted negligently with

respect to the 2017 data security incident. Indeed, Ms. Flowers's acknowledges that the

"original filing of her case was sent to the multi-district litigation[.]" Dkt. 1, at 1. Equifax

requests that we dismiss Ms. Flowers's complaint given its duplicative nature.

        We agree with Equifax that dismissal of Ms. Flowers's Complaint is appropriate

here.

        District courts have "broad discretion to dismiss a complaint 'for reasons of wise

judicial administration . . . whenever it is duplicative of a parallel action already pending

in another federal court.'" McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873, 888-

89 (7th Cir. 2012). An action is duplicative, and therefore may be dismissed under Rule

12(b)(6), where the "claims, parties, and available relief do not significantly differ

between the two actions." Id.

        Here, there is no dispute that the "claims, parties, and available relief do not

significantly differ between" the instant case and Ms. Flowers's original case filed before

Chief Judge Pratt and transferred to the Multidistrict Litigation. McReynolds, 694 F.3d at

889. Indeed, the claims, parties, and available relief are nearly identical between the two

actions: Ms. Flowers's Complaint in this action contains no new claims and merely

                                               3
Case 1:20-cv-02586-SEB-TAB Document 6 Filed 05/10/21 Page 4 of 4 PageID #: 68




reiterates her allegations that she suffered injuries arising from Equifax's data breach,

which allegations formed the crux of her original action. See Flowers v. Equifax Inc.,

Case No. 1:19-CV3678-TWP-DLP, Dkt. 1. In both actions, she seeks to recover damages

from Equifax. Accordingly, we are in agreement with Equifax that the pending

Complaint is duplicative of a parallel federal action and therefore dismissal is

appropriate. McReynolds, 694 F.3d at 889.

                                      CONCLUSION

       Equifax's Motion to Dismiss [Dkt. 4] is granted. Final judgment shall enter

accordingly.

       IT IS SO ORDERED.


      Date:         5/10/2021                     _______________________________
                                                  SARAH EVANS BARKER, JUDGE
                                                  United States District Court
                                                  Southern District of Indiana


Distribution:

ALICE MARIE FLOWERS
P.O. Box 2322
Anderson, IN 46018

J. Anthony Love
KING & SPALDING LLP
tlove@kslaw.com




                                              4
